33 A.3d 518 (2012)
208 N.J. 485
In the Matter of Scot D. ROSENTHAL, an Attorney at Law (Attorney No. XXXXXXXXX).
D-4 September Term 2011, 069112
Supreme Court of New Jersey.
January 6, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-078, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that SCOT D. ROSENTHAL of NORTH HALEDON, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of one year for his unethical conduct in seven matters, including violation of RPC 1.1(a) (gross neglect), RPC 1.1(b)(pattern of neglect), RPC 1.3(lack of diligence), RPC 1.4(b)(failure to keep client reasonably informed about the status of the matter), RPC 1.4(c)(failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions about the representation), RPC 1.5(a) (unreasonable fee), RPC 1.5(b) (failure to set forth the basis or rate of fee in writing), RPC 3.2(failure to expedite litigation), RPC 8.1(b)(failure to cooperate with ethics authorities), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(c)(conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that on reinstatement to practice, respondent should be required to practice under supervision for a period of two years;
And SCOT D. ROSENTHAL having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that SCOT D. ROSENTHAL is suspended from the practice of law for a period of one year and until the further Order of the Court, effective February 6, 2012; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics, and that following reinstatement, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of *519 respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.